567 S.E.2d 13 (2002)
275 Ga. 332
CALLAWAY
v.
The STATE.
Williams
v.
The State.
Coney
v.
The State.
Nos. S01G1786, S02G0047, S02G0335.
Supreme Court of Georgia.
July 15, 2002.
*14 Elizabeth M. Grant, for appellant in Case No. S01G1786.
Kenneth W. Mauldin, Dist. Atty., Anna E. Watkins, Asst. Dist. Atty., for appellee in Case No. S01G1786.
Dwight L. Thomas, Caprice R. Jenerson, for appellant in Case No. S02G0047.
Paul L. Howard, Jr., Dist. Atty., Anna E. Green, Asst. Dist. Atty., for appellee in Case No. S02G0047.
King & King & Jones, David H. Jones, Matthew Ciccarelli, for appellant in Case No. S02G0335.
Paul L. Howard, Jr., Dist. Atty., Kimberly Ann Staten-Hayes, Anna E. Green, Asst. Dist. Attys., for appellee in Case No. S02G0335.
CARLEY, Justice.
In each of these consolidated cases, the appellant filed a direct appeal from an order overruling a plea in bar based on the alleged violation of the constitutional right to a speedy trial. In Callaway v. State, 251 Ga.App. 11, 553 S.E.2d 314 (2001), the Court of Appeals dismissed the appeal, holding that the trial court's order was not directly appealable, but was subject to the interlocutory appeal requirements of OCGA § 5-6-34(b). In Williams v. State and Coney v. State, the Court of Appeals followed its decision in Callaway and dismissed the appeals by order. We granted certiorari to consider the propriety of the dismissal of these three cases. Applying both settled precedent and logic, we conclude that pre-trial orders denying a constitutional speedy trial claim are directly appealable.
In three opinions, including two very recent ones, this Court clearly stated that such an order is directly appealable. Thomas v. State, 274 Ga. 492, fn. 1, 555 S.E.2d 693 (2001); Brannen v. State, 274 Ga. 454, 455, fn. 1, 553 S.E.2d 813 (2001); Boseman v. State, 263 Ga. 730, fn. 1, 438 S.E.2d 626 (1994). The Court of Appeals cited Boseman, but, in declining to follow it, noted that that opinion relied on Hubbard v. State, 254 Ga. 694, 333 S.E.2d 827 (1985) (involving the statutory speedy trial provision found in OCGA § 17-7-70) "as direct authority for its assertion of jurisdiction, without further acknowledging the underlying procedural distinctions between the two cases." (Emphasis in original.) Callaway v. State, supra at 14, fn. 1, 553 S.E.2d 314. Even assuming the existence of a procedural difference with Hubbard, however, this Court's holding in Boseman would still bind the Court of Appeals. The only part of an opinion of this Court which is not binding is language which constitutes obiter dictum. Rider v. State, 103 Ga.App. 184, 185(2), 118 S.E.2d 749 (1961). The relevant portions of Thomas, Brannen, and Boseman were not obiter, because they were rulings on a pertinent jurisdictional question, which was decided in the regular course of appellate review and as an essential step leading up to the judgment of this Court. See South Georgia Medical Ctr. v. Washington, 269 Ga. 366, 367(1), 497 S.E.2d 793 (1998).
Furthermore, we cannot see any persuasive rationale for departing from settled precedent as to the applicable methods of pre-trial appeal and creating a distinction *15 between constitutional and statutory speedy trial rulings. The statutory provision is obviously analogous in its purpose to the constitutional right to a speedy trial. Ould v. State, 186 Ga.App. 55(1), 366 S.E.2d 392 (1988). As the concept of double jeopardy is closely implicated in both provisions, a defendant may directly appeal from the pre-trial denial of either a constitutional or statutory speedy trial claim. Hubbard v. State, supra at 695, 333 S.E.2d 827; Ould v. State, supra at 55(1), 366 S.E.2d 392. Accordingly, we reverse the judgment of the Court of Appeals in each of these cases and remand them for appellate consideration on the merits.
Judgments reversed and cases remanded.
All the Justices concur.